DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The following final Office Action is based on claim amendments submitted on 10/01/2020.  
  
Claim Status
The current Office Action is in response to the applicant's amendment to the claims on 10/1/2020 after non-final (7/6/2020). Claims 1, 3-5, 11-14 and 17-19 were amended; claims 9-10 were canceled; and new claim 21 was added. Claims 1-8 and 11-21 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8, 21; and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 1, Ohmae discloses in FIG. 29 (with references to FIGS. 1A, 2C, 12 and 38) an LED structure, comprising
an epi layer (laminate of GaN layers 15; ¶ [0038]; [0151]; [0208]-[0209] and [0245]) grown (by MOCVD; ¶ [0038] and [0151]) on a substrate (sapphire 11; ¶ [0149]; [0208]-[0211] and [0243]); and
a plurality of dielectric nanoantennas (dielectric protruded portions 12; ¶ [0149]; [0208]-[0209] and [0243]) positioned within the epi layer (15), each of the dielectric nanoantennas (12) having a conical shape (¶ [0025]) with a circular base (elliptic cone; ¶ [0025]), each dielectric nanoantenna (12) comprising a core (1st oxide layer of 12a; ¶ [0026] and [0208]-[0209]) and shell structure (2nd oxide layer of 12a; ¶ [0026] and [0208]-[0209]), the core (1st oxide layer of 12a) comprising a first dielectric material (SiOx; ¶ [0026]), the shell (2nd oxide layer of 12a) comprising a second dielectric material (TiOx; ¶ [0026]), the first dielectric material (SiOx) different from the second dielectric material (TiOx; ¶ [0026]).
For the record, Ohmae discloses that the oxides of protruded members (12) may be used in combination of two or more or may be used in the form of a stacked film; and moreover, different types of materials as mentioned above may be used in combination of two or more, or may be used in the form of a layer-stacked film. Therefore, the examiner is now interpreting protruded members (12a) to comprise a core (1st oxide of 12a) and shell structure (2nd oxide of 12a), the core comprising a first dielectric material (SiOx), the shell comprising a second dielectric material (TiOx), the first dielectric material (SiOx) different from the second dielectric material (TiOx).

Re claim 2, Ohmae discloses the structure of claim 1, wherein the substrate (11) is patterned (into a bar; ¶ [0163]) sapphire and the epi layer (15) is GaN (¶ [0038]; [0151]; [0208]-[0209] and [0245]).

Re claims 3, 4 and 5, Ohmae discloses the structure of claim 1, wherein the bases (base) of the dielectric nanoantennas (12) is flat (level); and wherein the bases (base) of the dielectric antennas (12) are positioned parallel (in-line horizontally) and adjacent to (above) the substrate (11); and wherein the apexes (tip) of the dielectric antennas (12) are positioned parallel (in-line horizontally when tip is cut off; ¶ [0024]-[0025]) and adjacent to (above) the substrate.

Re claims 6 and 7, Ohmae discloses the structure of claim 1, wherein at least some of the plurality of dielectric nanoantennas (12) positioned within the epi layer (15) define a periodic pattern (at intervals as in FIG. 12; ¶ [0024] and [0171]) in a plane (cross-section view); and wherein multiple periodic planes (3-layers) of dielectric nanoantennas (12) are defined in the epi layer (15).



Re claim 21, Ohmae discloses the structure of claim 17, wherein each dielectric nanoantennas (12) has a height less than 1000 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and greater than 200 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and a base (at substrate 11) with a diameter less than 2000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and greater than 300 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]).

Re claim 17, Ohmae discloses in FIG. 29 (with references to FIGS. 1A, 2C, 12 and 38) an LED structure, comprising
an epi layer (laminate of GaN layers 15; ¶ [0038]; [0151] and [0245]); and
a plurality of dielectric nanoantennas (SiO2 protruded portions 12; ¶ [0149] and [0243]) positioned within the epi layer (15), the dielectric nanoantennas being arranged in a periodic plane (at intervals as in FIG. 12; ¶ [0024] and [0171]) having a periodic spacing between 600 and 3000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]), with each dielectric nanoantenna (12) having a conical shape (¶ [0025]) with a circular base (elliptic cone; ¶ [0025]), each dielectric nanoantenna (12) comprising a core (1st oxide layer of 12a; ¶ [0026] and [0208]-[0209]) and shell structure (2nd oxide layer of 12a; ¶ [0026] and [0208]-[0209]), the core (1st oxide of 12a) comprising a first  dielectric material (SiOx; ¶ [0026]), the shell (2nd oxide of 12a) comprising a second  dielectric material (SiOx) different from the second dielectric material (TiOx; ¶ [0026]).
For the record, Ohmae discloses that the oxides of protruded members (12) may be used in combination of two or more or may be used in the form of a stacked film; and moreover, different types of materials as mentioned above may be used in combination of two or more, or may be used in the form of a layer-stacked film. Therefore, the examiner is now interpreting protruded members (12a) to comprise a core (1st oxide of 12a) and shell structure (2nd oxide of 12a), the core comprising a first dielectric material (SiOx), the shell comprising a second dielectric material (TiOx), the first dielectric material (SiOx) different from the second dielectric material (TiOx).

Re claim 18, Ohmae discloses the structure of claim 17, wherein a height of each dielectric nanoantenna is less than 1000 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and greater than 200 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and a base diameter less than 2000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and greater than 300 nm (when Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]).

Re claim 19, Ohmae discloses the structure of claim 17, wherein the periodic placement is hexagonal or square (¶ [0024]-[0025]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2009/0078955 A1-prior art of record, hereafter Fan) in view of Ohmae et al (US 2015/0228846 A1-prior art of record, hereafter Ohmae).
Re claim 11, Fan discloses in FIG. 3B (with references to FIG. 3A) an LED structure, comprising
a first epi layer (laminate 304/306/308/310; ¶ [0054]) grown on a substrate;
an active region (blue MQW 308; ¶ [0054]) in the first epi layer (304/306/308/310) positioned adjacent to a tunnel junction layer (1st tunneling junction 311; ¶ [0054]);
a second epi layer (laminate 312/309/315/317/316/318; ¶ [0054]) positioned between the tunnel junction layer (311) and a contact layer (332; ¶ [0054]).
Fan fails to disclose a first plurality of dielectric nanoantennas positioned within the first epi layer between the active region and substrate; and a second plurality of dielectric nanoantennas positioned within the second epi layer, each of the first and second plurality of dielectric nanoantennas has a conical shape with a circular base, each dielectric nanoantenna comprising a core, the core comprising a first  dielectric material, the shell comprising a second dielectric material, the first dielectric material different from the second dielectric material.

However,
Ohmae discloses in FIGS. 29, 41 and 51 (with references to FIGS. 1A, 2C and 12) an LED structure, comprising a first plurality of dielectric nanoantennas (protruded portions 12 in layers 15/16; ¶ [0255]) positioned within first epi layer (laminate of III-V nitride layers 15/16/17/18; ¶ [0255]) between an active region (17; ¶ [0255]) and a 
each of the first and second plurality of dielectric nanoantennas (12) has a conical shape (¶ [0025]) with a circular base (elliptic cone; ¶ [0025]), each dielectric nanoantenna comprising a core (1st oxide layer of 12a; ¶ [0026] and [0208]-[0209]) and shell structure (2nd oxide layer of 12a; ¶ [0026] and [0208]-[0209]), the core (1st oxide of 12a) comprising a first  dielectric material (SiOx; ¶ [0026]), the shell (2nd oxide of 12a) comprising a second dielectric material (TiOx; ¶ [0026]), the first dielectric material (SiOx) different from the second dielectric material (TiOx; ¶ [0026]).
For the record, Ohmae discloses that the oxides of protruded members (12) may be used in combination of two or more or may be used in the form of a stacked film; and moreover, different types of materials as mentioned above may be used in combination of two or more, or may be used in the form of a layer-stacked film. Therefore, the examiner is now interpreting protruded members (12a) to comprise a core (1st oxide of 12a) and shell structure (2nd oxide of 12a), the core comprising a first dielectric material (SiOx), the shell comprising a second dielectric material (TiOx), the first dielectric material (SiOx) different from the second dielectric material (TiOx).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Fan to include a first plurality of dielectric nanoantennas positioned within the first epi layer between the st oxide of 12a) comprising a first  dielectric material, the shell (2nd oxide of 12a) comprising a second dielectric material, the first dielectric material different from the second dielectric material as disclosed by Ohmae to add light guiding properties in addition to increased crystallinity, reducing threading dislocations of epitaxial layers grown around (and over) the solid shapes (Ohmae; ¶ [0155] and [0245]).

Re claim 12, Fan discloses the structure of claim 11, but fails to disclose wherein each of the first and second plurality of dielectric nanoantennas has a height less than 1000 nm and a base diameter less than 2000 nm.
However, Ohmae discloses wherein each of the first and second plurality of dielectric nanoantennas (12) has a height less than 1000 nm (d= 0.3-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) and a base diameter (at 11) less than 2000 nm (Wg= 0.5-5 µm as in FIG. 12; ¶ [0024] and [0171]-[0172]) as part of the crystalline layers discussed above for claim 11.

Re claim 13, Fan discloses the structure of claim 11, but fails to disclose wherein the base of each of the top of both the first and second plurality of nanoantennas dielectric nanoantennas is flat.


Re claim 14, Fan discloses the structure of claim 11, but fails to disclose
wherein at least some of the first plurality of dielectric nanoantennas define a periodic pattern in a plane having a periodic spacing different from that of the second plurality of dielectric nanoantennas.
However, Ohmae discloses at least some of the first plurality of dielectric 
nanoantennas (12 in layer 16) define a periodic pattern in a plane having a periodic spacing (at intervals as in FIG. 12; ¶ [0024] and [0171]) different (staggered intervals) from that of the second plurality of dielectric nanoantennas (12 in layer 24) as part of the crystalline layers discussed above for claim 11.

Re claim 15, Fan discloses the structure of claim 11, further comprising a second active region (green MQW 316; ¶ [0054]) in the second epi layer (312/309/315/317/316/318).

Re claim 16, Fan discloses the structure of claim 11, wherein the contact layer (332) is mirrored (reflective Ti/Al; ¶ [0057]).

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 2/23/2021, with respect to the rejection(s) of claims 1 and 17 under 35 U.S.C. 102(a)(1); and claim 11 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ohmae et al (US 2015/0228846 A1-prior art of record) under 35 USC 102(a)(1) for claims 1 and 17; and in view of Fan et al (US 2009/0078955 A1-prior art of record) in view of Ohmae et al (US 2015/0228846 A1-prior art of record) under 35 USC 103(a) for claim 11.

For the record, the new grounds of rejection are based on Ohmae’s disclosure that the oxides of protruded members (12) may be used in combination of two or more or may be used in the form of a stacked film; and moreover, different types of materials as mentioned above may be used in combination of two or more, or may be used in the form of a layer-stacked film.
Therefore, the examiner is now interpreting protruded members (12a) to comprise a core (1st oxide of 12a) and shell structure (2nd oxide of 12a), the core comprising a first dielectric material (SiOx), the shell comprising a second dielectric material (TiOx), the first dielectric material (SiOx) different from the second dielectric material (TiOx).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892